Atkinson, J.
1. Where property of a decedent is set apart as a year’s support for the widow and her minor child by the decedent, and separate property is set apart for the support of a minor child of the decedent by a former marriage, the estates in the property so set apart are separate. Civil Code, § 4046.
2. In such a case, if the minor child of .the widow dies, the property set apart to the widow and such child vests in the widow alone for her support (Miller v. Ennis, 107 Ga. 663, 34 S. E. 302) ; and an equitable action will not lie against the widow, at the instance of the decedent’s child by the first marriage, for recovery of a distinct interest in the property set apart to the widow and her child, and mesne profits.

Judgment affirmed.


All the Justices concur.

A. Y. Clement, for plaintiff. H. M. Fletcher, for'defendant.